Title: To John Adams from John Trumbull, 21 July 1801
From: Trumbull, John
To: Adams, John



My Dear Sir
Hartford July 21st 1801.

Returning last night in the course of our Circuit, I had the pleasure of receiving yours of the 8th. Instt: Notwithstanding the extreme fatigue I have undergone in the last fortnight, in attending the Sessions in two Counties in weather as severely hot as I ever experienced, & from an almost total loss of rest all the last week, owing to the decided attention, which my numerous companions in the Bedstead thought it their duty to pay to a Connecticut Judge, I will spare a little time on this day to write you some sort of answer, as I shall not be again at home for six weeks. The residue I shall seriously devote as a day of rest. Thus, be my letter what it may, I have clearly proved that according to the phrase you quoted, You have “great reason for thankfulness” that I give any answer at all at present.
The same jealousy, you mention, prevented me from sending my last letter in the first instance by the mail.
The old Aristocratical families, who formerly ruled Connecticut absolutely by the aid of the Clergy, are almost universally sunk below the middle rank in society; and so far as their descendants venture to assert their family pride, they gain not importance but contempt. I know of but two of those antient families, who have preserved their rank & respectability in this State – and they are more indebted to appointments from the General Government, than to their own popularity or influence here. I have indeed no doubt, that our present Governor is indebted for his station, in a great degree, to the reverence we feel for the memory of his father – but that father was a Novus Homo, & his elevation was opposed by all the family pride in this State, which still considers the Trumbull family as Intruders. The two brothers you name, whose talents certainly equal their appointments, (te judice) were indebted ten times more to clerical influence, than to family connections.
	The truth is that for near twenty years every appointment to office, has been predetermined in Caucus, in imitation of the plan first devised in your wise State of Massachusetts. The People have been regularly instructed for whom to vote, & taught that all other votes would not only be thrown away, but give advantage to the opposite party. This is still the case, & if it were now to be discontinued, we should be more than half revolutionized at a single Election.
I never attended a Caucus, & never intend to do it. You needed not to have guarded your expressions as the aristocracy of family pride, as opposed to independent merit, because I have always known that you detest & despise it—I can only assure you that there is no danger from it in Connecticut—I will add, not much in Massachusetts. The current runs the other way.
You say you are convinced you do not understand human nature, & cannot comprehend the conduct of Mankind. Of mankind in the groupe, of the affairs, interests & policies of nations, you are completely a judge—but I will agree that you are not so scientific an adept in the developement of the characters of Individuals.—At least I should differ from you in respect to the characters of every one you named in your last letter—I do not except myself. For notwithstanding all your compliments, which my vanity takes in very good part, I would just whisper to you, that betwixt me & my conscience (let it go no farther) I know better.
You tell me you rejoice that I am a Judge of the Supreme Judiciary in Connecticut—but wish that I had been something more & higher. Connecticut has nothing more or higher to give—for as to the parade & insignificance of a Connecticut Governor, they would be the last objects of my ambition. I could have had my appointment, if I would have accepted it, fourteen ago years ago—for the Bar then wished me out of their way. This is the fifth year, in which I have held the office. None ever doubted my qualifications in respect to legal science; and the world have had sufficient opportunity to see whether I possess the other talents, necessary to render a man respectable in that office. Considering the fatigues &c of the duty, & the low salary annexed, it is a matter of great doubt with me how much longer I will hold it voluntarily, & I should not care a sixpence, if by the prevalence of any party I should be turned out of it.
The more & the higher must have come from another quarter. My feelings prompt me to put the question, Why was I totally neglected at the first organization of the general Government? On this subject my lips have been sealed in a silence of fifteen years. I have now opened a vent and am in a humour to let it run, once for all.
Washington had a right certainly, if he pleased, “To scorn the humble Poet of his praise.” Indeed his character was too high, to want the aid of eulogies. But he knew me well & was under personal obligations to me—I will mention the principal one. It was wholly owing to me, that his last circular address, on quitting the army, had not been a mere schoolboy declamation, & in some parts absolutely contemptible. (This must be kept to ourselves, & especially from one of my best friends, Col. H.) I happened to be at the Camp, when the thing, such as it was, had been composed by the person hinted at, & was ready for signing. Washington, who had too much good sense to be pleased with it, & too little scholarship to write one for himself, directed it to be submitted to my inspection. I struck out at least half, caused many other passages to be written anew, corrected the whole, & inserted a few sentences of my own, which I leave you to discover by your critical sagacity. All this was sorely against the will of the Draughtsman, who really thought he had produced a perfect model of sublime eloquence. But the General approved of every alteration I proposed, & certainly did not at that time appear to be the ungrateful, insensible being, since described by Tom Paine—This is E Pluribus Unum.
Having now told part of my story, & given vent to what you will perhaps think the “Odium in longum jacens” of Tacitus, I will proceed to answer my own question. Were I to tell more, I should only prove myself a Great Dupe.
Washington on his first appointment to the Presidency thought it absolutely necessary to render the new Government popular by appointing to all offices the men, whom he supposed to be the favorites of the people. From this principle he departed in one or two instances only, & that from necessity—He was one of those rare Men, who perfectly know their own talents, & are always ready to supply any deficiency, by calling to aid the talents of others. Of the pains he took to employ confidential emissaries in every State, to find out what men the Public expected to receive an appointment, I probably know more than you: But the farce was truly ridiculous. Besides, he expected that every man who wished an office, should apply for it, & humbly signify that he wanted the office, was perfectly qualified for it, & “as in duty bound should ever pray.”—In consequence all his appointments were made of Men, whom he supposed influential by their popularity or formidable by their party-connections—of some of the best & some of the worst men in the community.
Then & afterwards, to certain independent characters, whose assistance in some departments he wanted, he recommended by this emissaries to seek popularity, & gain offices in their own States, that he might be able to promote them without censure. I leave you to guess what effect a hint of this kind would have on my feelings.—“This much shall suffice at present.”
I perceive by your letter, that you forgot to give my respects to Mrs. Adams. I now request you to inform her, that though She never liked me one quarter so well as you did, & I was always a little afraid of her penetrating eye, there is no Lady of my acquaintance for whom I entertain an equal respect.
I apologized for my letter before I knew what it would be—A strange one I see it is. But no matter. I hope to rest the better after this partial discharge of the overflowings of my good nature. I wish to you & your family all possible happiness on the elevated site of Mount Wollaston in this world, & in all the higher regions of the other.
John Trumbull